DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aden Draper (Reg. No. 69589) on June 17, 2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1-28  have been amended as follows:

1.	(Currently Amended) A method, performed by at least one apparatus, comprising: 
	generating a radio map for a radio node, wherein the radio node is configured with a set of one or more transmission parameters from a plurality of sets of one or more transmission parameters, and wherein the radio node is configured to transmit one or more signals in accordance with the set of one or more transmission parameters; and
	associating the radio map with identifier information, wherein at least a part of the identifier information depends on the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters,
wherein:
the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters comprise one or more of i) a transmission power parameter; ii) one or more transmission channel parameters; or iii) a transmission interval parameter, and
at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes, and at least another part of the identifier information comprises instance information, wherein the instance information is indicative of an identification of a radio node of the one or more radio nodes of the company or the owner of the one or more radio nodes.

2.	(Previously Presented) The method according to claim 1, the method further comprising:
	determining the identifier information based on the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters, wherein the identifier information allows the radio node of the venue to be identified.

3.	(Cancelled)

4.	(Cancelled)

5.	(Currently Amended) The method according to claim [[4]] 1, wherein the instance information is divided into a plurality of upper bits and a plurality of lower bits. 

6.	(Previously Presented) The method according to claim 1, wherein the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters is associated with a discrete value, wherein the set of one or more transmission parameters of the plurality of sets of one or more transmission parameters comprises a combination of more than one transmission parameters, and wherein the discrete value is indicative of a value from a finite number of values.

7.	(Currently Amended) The method according to claim 6, wherein the identifier information comprises the discrete value.

8-14.	(Canceled)

15. 	(Currently Amended) A method, performed by at least one apparatus, comprising:
	determining a position based at least partially on a radio map for a radio node that is configured according to a set of one or more transmission parameters from a plurality parameters, 
wherein:
the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters comprise one or more of i) a transmission power parameter; ii) one or more transmission channel parameters; or iii) a transmission interval parameter, and
at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes, and at least another part of the identifier information comprises instance information, wherein the instance information is indicative of an identification of a radio node of the one or more radio nodes of the company or the owner of the one or more radio nodes. 

16.	(Previously Presented) The method according to claim 15, wherein the position is determined further based on one or more radio measurements gathered by an apparatus whose position is to be determined.

17.	(Cancelled)

18.	(Cancelled) 

19	(Currently Amended) The method according to claim [[18]] 15 wherein the instance information is divided into a plurality of upper bits and a plurality of lower bits. 

20.	(Previously Presented) The method according to claim 15, wherein the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters 

21.	(Canceled)

22.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:
	generating a radio map for a radio node, wherein the radio node is configured with a set of one or more transmission parameters from a plurality of sets of one or more transmission parameters, and wherein the radio node is configured to transmit one or more signals in accordance with the set of one or more transmission parameters; and
	associating the radio map with identifier information, wherein at least a part of the identifier information depends on the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters, wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes, and at least another part of the identifier information comprises instance information, and wherein the instance information is indicative of an identification of a radio node of the one or more radio nodes of the company or the owner of the one or more radio nodes and the instance information is divided into a plurality of upper bits and a plurality of lower bits.

23.	(Previously Presented) The apparatus according to claim 22, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:


24.	(Previously Presented) The apparatus according to claim 22, wherein the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters comprise one or more of the following parameters i) to iii):
i)	a transmission power parameter;
ii)	one or more transmission channel parameters; or
iii)	a transmission interval parameter.

25.	(Cancelled) 
26.	(Cancelled) 

27.	(Previously Presented) The apparatus according to claim 22, wherein the set of one or more transmission parameters from the plurality of sets of one or more transmission parameters is associated with a discrete value, wherein the set of one or more transmission parameters of the plurality of sets of one or more transmission parameters comprises a combination of more than one transmission parameters, and wherein the discrete value is indicative of a value from a finite number of values.

28.	(Previously Presented) The apparatus according to claim 27, wherein the identifier information comprises the discrete value.

29 – 46. (Canceled) 

[End Audit]
	Claims 3-4, 8-14, 17-18, 21, 25-26 and 29-46 are cancelled. 

Allowable Subject Matter
Claims 1-2, 5-7, 15-16, 19-20, 22-24 and 27-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Valaee (US 20140011518) discloses the features of radio map generation, used for indoor positioning of one or more mobile devices based on received signal strength, such that location of a mobile device can be determined based on RSS from one or more beacons and a radio map of the network generated by measuring RSS at a set of fingerprints. Further, a beacon is shown to be used as a transmitter that emits a signal and also a transceiver in some examples. Further, parargraph 92 describes a beacon being as an access point and the radio map defined for the beacon. See Par. 92, lines 11-13.
However, the prior art does not disclose or fairly suggest that: "wherein the set of one or more transmission parameters from the plurality of sets of one or more transmission at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes, and at least another part of the identifier information comprises instance information, wherein the instance information is indicative of an identification of a radio node of the one or more radio nodes of the company or the owner of the one or more radio nodes”, along with other limitations of the independent claims 1 and 15.  
Further, the prior art does not disclose or fairly suggest that: " wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes, and at least another part of the identifier information comprises instance information, and wherein the instance information is indicative of an identification of a radio node of the one or more radio nodes of the company or the owner of the one or more radio nodes and the instance information is divided into a plurality of upper bits and a plurality of lower bits.”, along with other limitations of the independent claim 22.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644